Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 1 of 28 PageID: 882




 Steven J. Luckner
 Jennifer Rygiel-Boyd
 OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.
 10 Madison Avenue, Suite 400
 Morristown, New Jersey 07960
 Telephone: (973) 656-1600
 Facsimile: (973) 656-1611
 Attorneys for Defendant Liberty Mutual
 Insurance Company

                                                   :       Hon. Madeline Cox Arelo, U.S.D.J.
   LATOYA THOMPSON,                                :       Case No.: 2:18-cv-06092-MCA-JAD
                                                   :
                         Plaintiff,                :        DEFENDANT’S REBUTTAL
   v.                                              :       STATEMENT OF UNDISPUTED
                                                   :      MATERIAL FACTS IN FURTHER
   LIBERTY MUTUAL INSURANCE,                       :    SUPPORT OF SUMMARY JUDGMENT
                                                   :      AND RESPONSE TO PLAINTIFF’S
                         Defendant.                :     SUPPLEMENTAL STATEMENT OF
                                                   :       DISPUTED MATERIAL FACTS
                                                   :
                                                   :

        Defendant Liberty Mutual Insurance Company (“Liberty Mutual” or “the Company”)

 hereby submits the following Rebuttal Statement of Undisputed Material Facts submitted in further

 in support of its Motion for Summary Judgment, and its Response to Plaintiff’s Supplemental

 Statement of Disputed Material Facts.

        2.      Plaintiff Latoya Thompson (“Plaintiff”) worked at Liberty Mutual’s Roseland

 office from April 7, 2008 through her termination on July 28, 2016. (Pl. Dep. Tr., 46:11-18;

 (Rygiel-Boyd Cert., Exh. 1.)

 Plaintiff’s Response: Agree as to Plaintiff’s date of hire. Disagree as to termination date, as set

 forth in Nos. 83-86 below. Note that Plaintiff had begun her disability/medical leave for pregnancy

 prior to being informed, on or about 9 August 2016, that her employment was terminated.




                                                 1
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 2 of 28 PageID: 883




 Liberty Mutual’s Rebuttal: Contrary to Plaintiff’s assertion, Plaintiff does not dispute her

 termination date in response to Fact Nos. 83-86 below or submit any evidence that Liberty Mutual

 did not terminate her employment effective July 28, 2016. Rather, in those responses, Plaintiff

 admits that she did not receive the termination letter until a week after FedEx delivered it and then

 waited another couple months before she opened it.



        4.      Liberty Mutual’s Equal Employment Opportunity policy (“EEO Policy”) provides

 that the Company will not tolerate discrimination on the basis of any protected characteristic,

 including pregnancy. (Rygiel-Boyd Cert., Exh. 2).

 Plaintiff’s Response: Agree. That is what the EEO Policy states. Plaintiff testified “Yes. Per the

 document.” (Thompson, P64, L20). Plaintiff avers generally that it was not followed.

 Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by disputing that

 Liberty Mutual followed its EEO policy, she failed to cite evidence and, thus, failed to properly

 show that this fact is in dispute. See Local Civ. Rule 56.1 (“The opponent of summary judgment

 shall furnish, with its opposition papers, a responsive statement of material facts, addressing each

 paragraph of the movant’s statement, indicating agreement or disagreement and, if not agreed,

 stating each material fact in dispute and citing to the affidavits and other documents submitted in

 connection with the motion.”) (emphasis added); see also V.C. v. Target Corp., 2020 WL

 1864611, *1 n. 4 (D.N.J. April 14, 2020) (In granting summary judgment, the Court disregarded

 statements made by plaintiff’s counsel in opposition without citing to the record to support them).

 Accordingly, Liberty Mutual respectfully requests that the Court strike and disregard Plaintiff’s

 alleged dispute.




                                                  2
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 3 of 28 PageID: 884




        5.      Plaintiff understood that Liberty Mutual expressed a commitment to providing

 equal employment opportunity to all, including the fact that it would not tolerate discrimination

 on the basis of any characteristic prohibited by federal, state or local law, including based on race,

 disability, pregnancy, or any other protected category. (Pl. Dep. Tr., 63:22-64:20).

 Plaintiff’s Response: Agree. That is what the EEO Policy states. Plaintiff testified “Yes. Per the

 document.” (Thompson, P64, L20). Plaintiff avers generally that it was not followed.

 Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by disputing that

 Liberty Mutual followed its EEO policy, she failed to cite evidence and, thus, failed to properly

 show that this fact is in dispute. See Local Civ. Rule 56.1; see also V.C., supra. Accordingly,

 Liberty Mutual respectfully requests that the Court strike and disregard Plaintiff’s alleged dispute.



        12.     Edie McGinn, Plaintiff’s direct supervisor, completed and provided Plaintiff with

 her Objective Setting and Performance Evaluation Form for 2013. (Pl. Dep. Tr.,160:5-161:3;

 McGinn Dep. Tr., 45:22-48:10; 50:24-51:24; Rygiel-Boyd Cert., Exh. 3.)

 Plaintiff’s Response: Agree it was completed. Disagree it was provided to Plaintiff as she was

 out on a disability/medical leave of absence (Thompson, P160, L23-24).

 Liberty Mutual’s Rebuttal: In an attempt to create an issue of fact, Plaintiff completely ignores

 that, during her deposition, she admitted to receiving this performance evaluation when she

 returned to work after her leave. (Pl. Dep. Tr., 161:18-20.)



        18.     As Squeo noted in his July 24, 2014 e-mail, 136 of the 232 claims assigned to

 Plaintiff had not been touched in three months; “some of the new assignments were not reviewed




                                                   3
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 4 of 28 PageID: 885




 within the 14 day requirement;” 20 cases had to be reassigned to another Technical Claims

 Specialist; and mail was founded on her desk untouched. (Rygiel-Boyd Cert., Exh. 5.)

 Plaintiff’s Response: Agree that that is what the email referenced. Disagree that being behind on

 her work should have been held against her because she had been out on a disability/medical leave

 at that time (Thompson, P177, L12-18; P179, L5-L15; P190, L15 - P191, L18).

 Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

 decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

 her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

 this decision. See Ezold v. Wolf, Block, Schorr & Solis-Choen, 983 F.2d 509, 525-27 (3d Cir.

 1992). Moreover, Plaintiff’s personal opinion is insufficient to create an issue of fact to defeat

 summary judgment. See Wetheimer v. Singer, 2009 WL 197515, *1 (D.N.J. January 26, 2009)

 (“Conclusory statements, general denials, and factual allegations not based on personal knowledge

 are insufficient to avoid summary judgment.”)



        19.     With the approval of Squeo and HR, Holt issued a Written Warning to Plaintiff on

 August 13, 2014 (“First Warning”). (Pl. Dep. Tr., 264:18-265:16; Holt Dep. Tr., 87:7-14; Squeo

 Dep. Tr., 33:15-35:12; Rygiel-Boyd Cert., 6.)

 Plaintiff’s Response: Agree that Holt issued a Written Warning. Disagree it was justified, as

 Plaintiff testified her case work backed up because she was on a disability/medical leave

 (Thompson, P266, L5-23).

 Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

 decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

 her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making



                                                 4
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 5 of 28 PageID: 886




 this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

 issue of fact to defeat summary judgment. See Wetheimer, supra.



        20.     Prior to issuing the First Warning, Holt met with Plaintiff on June 11, 2014 and

 June 24, 2014 to discuss these performance issues. (Pl. Dep. Tr., 266:5-267:6.)

 Plaintiff’s Response: Agree that Holt and Plaintiff met to discuss alleged performance issues.

 Disagree it was justified, as Plaintiff testified her case work backed up because she was on a

 disability/medical leave (Thompson, P266, L5-23).

 Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

 decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

 her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

 this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

 issue of fact to defeat summary judgment. See Wetheimer, supra.



        24.     Consequently, Squeo agreed to extend the Written Warning for another 30 day

 period because Plaintiff did not “demonstrate the ability to consistently meet and maintain

 expectations in other areas,” the Written Warning was extended for another 30 days on September

 16, 2014 (“Second Warning”). (Pl. Dep. Tr., 299:19-301:8; Squeo Dep. Tr., 36:10-37:2; Rygiel-

 Boyd Cert., Exhs. 7 and 8.)

 Plaintiff’s Response: Agree that the Written Warning was extended for thirty (30) days. Disagree

 that it was necessary or that Plaintiff did not demonstrate the ability to meet her responsibilities.

 Further, this extension did not constitute a “Second” Warning as characterized (Thompson, P303,

 L30 – P306, L6).


                                                  5
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 6 of 28 PageID: 887




 Liberty Mutual’s Rebuttal: The cited portion of Plaintiff’s transcript does not support her

 contention that extending the Written Warning for another 30 days was unnecessary or that she

 “did not demonstrate the ability to meet her responsibilities.” Moreover, Plaintiff’s disagreement

 with Liberty Mutual’s reasons for its decisions relating to her employment is improper. It is

 axiomatic that Plaintiff cannot substitute her own judgment (or the Court’s judgment) for Liberty

 Mutual’s business judgment in making this decision. See Ezold, supra. Further, Plaintiff’s personal

 opinion is insufficient to create an issue of fact to defeat summary judgment. See Wetheimer, supra.



        26.     On September 16, 2014, over 30 days after the Written Warning was issued to her,

 Plaintiff submitted a rebuttal to the Written Warning, which did not relate to Plaintiff’s pregnancy.

 (Pl. Dep. Tr., 295:1-24; Rygiel-Boyd Cert., Exh. 9.)

 Plaintiff’s Response: Agree. Plaintiff submitted a Rebuttal dated 16 September 2014 in an email

 from Plaintiff to Holt, copying Karlen at HR, which referenced her complaints about work that

 was left for her on return from her disability/medical leave and other harassment / discrimination

 associated with her returning from same (Exhibit F)

 Liberty Mutual’s Rebuttal: Plaintiff utterly misrepresents her Rebuttal dated September 16,

 2014 that she submitted to Holt. Nowhere in her Rebuttal does she complain about or even refer

 to complaints of discrimination and/or harassment. Rather, Plaintiff expressed her disagreement

 with the Company’s decision to place her on a written warning due to job performance issues.



        30.     Her overall performance rating was a 5 on a scale of 1 – 15 (with a 6 for results

 rating and a -1 for behaviors rating). (Rygiel-Boyd Cert., Exh. 11.)




                                                  6
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 7 of 28 PageID: 888




 Plaintiff’s Response: Agree that this was the rating provided. Note that Plaintiff maintains it was

 subjective and inaccurate, and that she was blocked from receiving performance ratings of co-

 employees from which to compare.

 Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by claiming that

 her performance rating was “subjective and inaccurate” and that “she was blocked from receiving

 performance ratings of co-employees from which to compare.” However, she failed to cite

 evidence supporting her assertion and, thus, failed to properly show that this fact is in dispute. See

 Local Civ. Rule 56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests that

 the Court strike and disregard Plaintiff’s alleged dispute.



        33.     Just prior to submitting her rebuttal to the Written Warning on September 16, 2014,

 Plaintiff submitted a complaint to Human Resources alleging that Holt discriminated against her

 because of factors other than pregnancy. (Pl. Dep. Tr., 504:6-18; 507:12-20; Rygiel-Boyd Cert.,

 Exh. 12.)

 Plaintiff’s Response: Agree. Plaintiff filed a formal complaint with HR on 14 September 2014

 (Exhibit G) (Thompson, P540, L6-18).

 Liberty Mutual’s Rebuttal: Neither the cited portion of Plaintiff’s deposition transcript nor the

 referenced exhibit support her contention that she filed a complaint with HR on September 14,

 2014. Rather, a review of Plaintiff’s Exhibits F and G reveals that she sent an email to Jenese

 Karlen complaining about alleged discrimination on September 16, 2014 at 5:33:28 pm – 73

 minutes before she sent her Rebuttal email to Holt at 6:46:19 pm.




                                                   7
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 8 of 28 PageID: 889




        34.     HR investigated Plaintiff’s complaint, including interviewing Plaintiff. (Pl. Dep.

 Tr., 504:23-25; 506:1-12.)

 Plaintiff’s Response: Unable to Agree or Disagree. Plaintiff was told her complaint would be

 investigated (Thompson, P504, L23-25). Mr. Polk testified that he did (as set forth in Plaintiff’s

 prior submission dated 17 January 2020, Exhibit Q), but Defendant maintained it was not an

 investigation and the Court concurred as a result of which no reports were provided during

 discovery (Exhibits P and R).

 Liberty Mutual’s Rebuttal: Plaintiff completely mischaracterizes a discovery issue that The

 Honorable Joseph A. Dickson, U.S.M.J. resolved. In a Joint Letter dated July 19, 2019, Plaintiff

 sought, among other things, an Order compelling the production of “investigation reports.”

 (Docket Entry No. 30, ¶ C, p. 3.) In response, Liberty Mutual explained that the documents

 responsive to this request were protected from production in discovery by the attorney-client

 privilege. (Id., ¶ C, pp. 3-4.) After reviewing this letter, Judge Dickson requested additional

 briefing explaining the nature of the purported investigation reports and why they are privileged.

 (Docket Entry No. 34.) In its letter dated October 25, 2019, Liberty Mutual further explained that

 an attorney in Liberty Mutual’s Employment Law Group asked Polk for information relating to

 his investigation so she could provide her legal assessment. (Docket Entry No. 35.) Nowhere did

 Liberty Mutual contend that Polk never conducted an investigation. (Id.) Similarly, in his Order

 and Opinion denying Plaintiff’s request, Judge Dickson did not conclude that Polk did not

 investigate Plaintiff’s complaint. (Docket Entry No. 38.) Rather, Judge Dickson found that the

 responsive documents were privileged and, thus, not discoverable. (Id.)




                                                 8
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 9 of 28 PageID: 890




        35.     Upon concluding its investigation, HR advised Plaintiff that they were unable to

 substantiate her allegations. (Pl. Dep. Tr., 506:13-507:11.)

 Plaintiff’s Response: Unable to Agree or Disagree. Whether or not Mr. Polk concluded an

 investigation of discrimination, harassment and bullying by Ms. Skibinsky, he stated to Plaintiff

 that he could not substantiate her allegations. Disagree that he conducted a thorough investigation

 and actually could not substantiate her claims (Thompson, P617, L24 – P618, L14).

 Liberty Mutual’s Rebuttal: Plaintiff’s opinion that HR did not conduct a thorough investigation

 is immaterial. It is axiomatic that Plaintiff cannot substitute her own judgment (or the Court’s

 judgment) for Liberty Mutual’s business judgment in conducting the investigation and reaching

 its conclusion. See Ezold, supra.; see also Fiely v. Essex Healthcare Corp., 2015 WL 370093, *3

 n.4, *4 (N.D. Ohio Jan. 27, 2015) (Plaintiff’s arguments regarding the insufficiencies of the

 company’s investigation are “unpersuasive” given that “hindsight one may identify imperfections

 in the investigation (though I do not), plaintiff has not shown that the investigation was a sham,

 much less that in any way manifested or sought to cover up [] discrimination.”); Barley v. Wal-

 Mart Stores East, LP, 2008 WL 1732945 (N.D. Okl. April 10, 2008) (“Neither [plaintiff] nor this

 Court may, with the benefit of hindsight, secondguess [HR’s] decisions about whom to interview,

 what questions to ask, how to weigh the evidence, or what conclusions to make. [HR] was entitled

 to exercise his business judgment.”) Moreover, Plaintiff’s personal opinion is insufficient to create

 an issue of fact to defeat summary judgment. See Wetheimer, supra.



        37.     Skibinsky issued a Verbal Warning to Plaintiff on June 10, 2015 (“Third Warning”)

 because of the “quality of [her] claim handling and the management of [her] inbox.” (Pl. Dep. Tr.,

 310:12-25; 311:6-11; 311:19-312:6; Rygiel-Boyd Cert., Exh. 13.)



                                                  9
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 10 of 28 PageID: 891




  Plaintiff’s Response: Agree. Plaintiff received a Verbal Warning. Disagree that it was justified as

  she was not informed prior that she did anything wrong (Thompson, P311, L21 – P312, L6).

  Further, this Warning should not be characterized as a “Third”.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



         38.     Skibinsky then issued a Written Warning to Plaintiff on June 26, 2015 (“Fourth

  Warning”). (Pl. Dep. Tr., 344:3-23; Rygiel-Boyd Cert., Exh. 14.)

  Plaintiff’s Response: Agree. Plaintiff received a Written Warning. Disagree it was justified as she

  informed that she wrote on it that her “signature is not agreement, solely compliance” (Thompson,

  P344, L19-23). Further, this Warning should not be characterized as a “Fourth”.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



         40.     Plaintiff also received a One Time Final Warning for violating the Company’s

  internet usage policy. (Pl. Dep. Tr., 329:21-330:16; Rygiel-Boyd Cert., Exh. 15.)




                                                  10
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 11 of 28 PageID: 892




  Plaintiff’s Response: Agree. Plaintiff received a Warning for Violating Defendant’s internet

  policy – on 26 June 2015, the same day as the Warning in No. 38 above. Disagree she should have

  received it as co-workers frequently accessed the internet at times during the work day (Thompson,

  P329, L21 – P332, L18).

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra. Moreover, Plaintiff does not cite

  to any evidence showing that other employees “frequently accessed the internet at times during

  the work day” and were not disciplined. Instead, she relies on nothing more than her own

  speculation, which is insufficient. See Carr v. SRA International, Inc., 2020 WL 4529989, *4

  (D.N.J. Aug. 6, 2020) (“‘Speculation and conjecture’, however, ‘may not defeat a motion for

  summary judgment’”)(quoting Eskridge v. Phil. Housing Auth., 722 F. App’x 296, 300 (3d Cir.

  2018)).



            43.   The next day, January 14, 2016, Karlen sent a follow-up to email to Plaintiff

  regarding the behavioral issues and policy violations discussed (“Fifth Warning”). (Pl. Dep. Tr.,

  367:5-24; Rygiel-Boyd Cert., Exh. 16.)

  Plaintiff’s Response: Agree. Karlen sent Plaintiff an email. Disagree there were any actual

  behavioral issues as well. Further, this Warning should not be characterized as a “Fifth”.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute



                                                  11
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 12 of 28 PageID: 893




  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



         44.     Karlen also sent Plaintiff a follow-up email detailing her various performance

  issues. (Rygiel-Boyd Cert., Exh. 17.)

  Plaintiff’s Response: Agree that the email was sent. Disagree it was justified.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



         46.     Her overall performance rating was a 4 on a scale of 1 – 15 (with a 5 for results

  rating and a -1 for behaviors rating). (Rygiel-Boyd Cert., Exh. 18.)

  Plaintiff’s Response: Agree. That is what it says but dispute accuracy of subjective ratings. Note

  that Plaintiff maintains it was subjective and inaccurate, and that she was blocked from receiving

  performance ratings of co-employees from which to compare.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by claiming that

  her performance rating was “subjective and inaccurate” and that “she was blocked from receiving

  performance ratings of co-employees from which to compare.” However, she failed to cite

  evidence supporting her assertion and, thus, failed to properly show that this fact is in dispute. See




                                                   12
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 13 of 28 PageID: 894




  Local Civ. Rule 56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests that

  the Court strike and disregard Plaintiff’s alleged dispute.



          48.     Plaintiff submitted a complaint to HR on January 25, 2016, alleging that Skibinsky

  discriminated and harassed her because of factors other than pregnancy. (Pl. Dep. Tr., 530:3-23;

  Rygiel-Boyd Cert., Exh. 19.)

  Plaintiff’s Response: Agree Plaintiff submitted a complaint to HR on 25 January 2016. Disagree

  that her complaints were limited to “factors other than pregnancy”. The complaint speaks for itself.

  (Exhibit K)

  Liberty Mutual’s Rebuttal: Plaintiff’s attempt to create an issue of fact by disagreeing to the

  basis of her January 25, 2016 complainant is utterly disingenuous. Glaring absent from this email

  (submitted as Plaintiff’s Exhibit K) is any mention of her pregnancy let alone a complaint of

  pregnancy discrimination.



          49.     HR investigated this complaint. (Polk Dep. Tr., 28:2-25; 35:4-20; 41:19-45:8;

  48:10-51:25.)

  Plaintiff’s Response: Unable to Agree or Disagree. Plaintiff was told her complaint would be

  investigated (Thompson, P504, L23-25). Mr. Polk testified that he did (as set forth in Plaintiff’s

  prior submission dated 17 January 2020, Exhibit Q) but Defendant maintained it was not an

  investigation and the Court concurred as a result of which no reports were provided during

  discovery (Exhibits P and R).

  Liberty Mutual’s Rebuttal: Liberty Mutual refers to its Rebuttal to Fact No. 34 and incorporates

  it herein.



                                                   13
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 14 of 28 PageID: 895




          50.    Upon the conclusion of his investigation, Michael Polk, HR Manager, met with

  Plaintiff on May 16, 2016, and advised her that HR could not substantiate her allegations against

  Skibinsky. (Pl. Dep. Tr., 616:6-617:20; Polk Dep. Tr., 53:5-10; Rygiel-Boyd Cert., Exh. 20.)

  Plaintiff’s Response: Agree. Whether or not Mr. Polk concluded an investigation of

  discrimination, harassment and bullying by Ms. Skibinsky, he stated to Plaintiff that he could not

  substantiate her allegations. Disagree that he conducted a thorough investigation and actually could

  not substantiate her claims (Thompson, P617, L24 – P618, L14).

  Liberty Mutual’s Rebuttal: Plaintiff’s opinion that HR did not conduct a thorough investigation

  is immaterial. It is axiomatic that Plaintiff cannot substitute her own judgment (or the Court’s

  judgment) for Liberty Mutual’s business judgment in conducting the investigation and reaching

  its conclusion. See Ezold, supra.; see also Fiely v. Essex Healthcare Corp., 2015 WL 370093, *3

  n.4, *4 (N.D. Ohio Jan. 27, 2015) (Plaintiff’s arguments regarding the insufficiencies of the

  company’s investigation are “unpersuasive” given that “hindsight one may identify imperfections

  in the investigation (though I do not), plaintiff has not shown that the investigation was a sham,

  much less that in any way manifested or sought to cover up [] discrimination.”); Barley v. Wal-

  Mart Stores East, LP, 2008 WL 1732945 (N.D. Okl. April 10, 2008) (“Neither [plaintiff] nor this

  Court may, with the benefit of hindsight, secondguess [HR’s] decisions about whom to interview,

  what questions to ask, how to weigh the evidence, or what conclusions to make. [HR] was entitled

  to exercise his business judgment.”) Moreover, Plaintiff’s personal opinion is insufficient to create

  an issue of fact to defeat summary judgment. See Wetheimer, supra.

         52.     This email was the first time Plaintiff notified Liberty Mutual of her pregnancy.

  (Docket Entry No. 1-1,¶ 250.)



                                                   14
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 15 of 28 PageID: 896




  Plaintiff’s Response: Agree. This was the first “official” notification. Disagree that Plaintiff’s

  Supervisors were not made aware previously.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by claiming that

  her supervisors were made aware of her pregnancy prior to May 13, 2016. However, she failed to

  cite evidence supporting her assertion and, thus, failed to properly show that this fact is in dispute.

  See Local Civ. Rule 56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests

  that the Court strike and disregard Plaintiff’s alleged dispute.



         54.     Skibinsky issued a Written Warning to Plaintiff on May 26, 2016 (“Sixth and Final

  Warning”). (Pl. Dep. Tr., 390:22-391:19; 393:9-11; Rygiel-Boyd Cert., Exh. 22.)

  Plaintiff’s Response: Agree. Plaintiff received a Written Warning on 26 May 2016 about two (2)

  weeks after her giving official notification that she was pregnant. Disagree that it was because of

  her job performance, was only told she “needed to work faster”, which she always did (Thompson,

  P395, L13-19; P397, L6-24). Further, this Warning should not be characterized as a “Sixth”.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



         55.     Skibinsky made the recommendation to issue the Sixth and Final Warning, but she

  did not have the authority to issue it. (Skibinsky Dep. Tr. Vol. 2, 25:9-16.)




                                                    15
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 16 of 28 PageID: 897




  Plaintiff’s Response: Agree. Note that Skibinsky gave partial, incomplete and false information

  to her Supervisors to make the case for adverse employment actions against Plaintiff. Further, this

  Warning should not be characterized as a “Sixth”.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by claiming that

  “Skibinsky gave partial, incomplete and false information to her Supervisors to make the case for

  adverse employment actions against Plaintiff,” she failed to cite evidence supporting her assertion

  and, thus, failed to properly show that this fact is in dispute. See Local Civ. Rule 56.1; see also

  V.C., supra. Accordingly, Liberty Mutual respectfully requests that the Court strike and disregard

  Plaintiff’s alleged dispute.



         56.     Prior to issuing the Sixth and Final Warning and prior to Plaintiff’s notification to

  Liberty Mutual that she was pregnant, Skibinsky met with Plaintiff on, at least, 13 occasions, to

  counsel and coach Plaintiff’s performance issues. (Rygiel-Boyd Cert., Exh. 22.)

  Plaintiff’s Response: Agree that Plaintiff met with Skibinsky on many occasions for “coaching”.

  Disagree that there were real performance issues. Further, this Warning should not be

  characterized as a “Sixth”.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by disagreeing

  that “there were real performance issues.” However, Plaintiff failed to cite evidence supporting

  her assertion and, thus, failed to properly show that this fact is in dispute. See Local Civ. Rule

  56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests that the Court strike

  and disregard Plaintiff’s alleged dispute.




                                                  16
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 17 of 28 PageID: 898




         57.     Plaintiff admitted that she does not know whether Skibinsky issued the Sixth and

  Final Warning because she was pregnant. (Pl. Dep. Tr., 408:1-11.)

  Plaintiff’s Response: Agree. Plaintiff did not know what was in the mind of Skibinsky but did

  understand she was being subjected to a hostile work environment, due to the complaints filed

  against Skibinsky for harassment and discrimination which resulted in retaliation against Plaintiff

  (Thompson, P408, L12-19).

  Liberty Mutual’s Rebuttal: The cited portion of Plaintiff’s deposition transcript does not contain

  any support that Plaintiff understood “she was being subjected to a hostile work environment, due

  to the complaints filed against Skibinsky for harassment and discrimination which resulted in

  retaliation against Plaintiff.” Nor is it evidence that Plaintiff was subjected to retaliation. At best,

  it reveals that Plaintiff thought Skibinsky was mad at her for being pregnant based on the treatment

  that she allegedly received:

                 Q:      Did she say anything to you when you told her that you were
                         pregnant that would make you think that she was mad about
                         you being pregnant?

                 A:      It was the treatment that I received. She did not say anything
                         to me directly, except for an e-mail, something about my
                         date of going out, inquiring about that. That was it. And this
                         was before this write-up.

  (Pl. Dep. Tr., 408:12-19.)



         58.     Plaintiff admitted that she was not the only pregnant employee. Other employees

  were also pregnant at the time. (Pl. Dep. Tr., 408:7-10.)

  Plaintiff’s Response: Agree. Note that Plaintiff, as contrasted with other employees, filed formal

  complaints of harassment and discrimination which resulted in retaliation (Thompson, P408, L12-

  19).

                                                    17
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 18 of 28 PageID: 899




  Liberty Mutual’s Rebuttal: The cited portion of Plaintiff’s deposition transcript does not support

  her contention that other pregnant employees never filed formal complaints of harassment and

  discrimination. Nor is it evidence that Plaintiff was subjected to retaliation. Liberty Mutual refers

  the Court to the cited portion of Plaintiff’s transcript cited above in paragraph 57 and incorporates

  it herein.



          60.     Because Plaintiff’s job performance did not “improve consistently to an acceptable

  level” after being issued the Sixth and Final Warning, Skibinsky placed Plaintiff on probation on

  June 27, 2016 for 30 days. (Pl. Dep. Tr., 415:7-416:11; DeBellis Dep. Tr., 79:24-80:16; Rygiel-

  Boyd Cert., Exh. 23.)

  Plaintiff’s Response: Disagree. Whatever “improved consistently to an acceptable level” means,

  there was no actual factual basis to place Plaintiff on probation for thirty (30) days beginning on

  June 27, 2016. Disagree it was justified as she wrote on it that her “signature is not agreement,

  solely compliance” (Thompson, P416, L3-16). Further, this Warning should not be characterized

  as a “Sixth”.

  Liberty Mutual’s Rebuttal: Plaintiff’s disagreement with Liberty Mutual’s reasons for its

  decisions relating to her employment is improper. It is axiomatic that Plaintiff cannot substitute

  her own judgment (or the Court’s judgment) for Liberty Mutual’s business judgment in making

  this decision. See Ezold, supra. Moreover, Plaintiff’s personal opinion is insufficient to create an

  issue of fact to defeat summary judgment. See Wetheimer, supra.



          61.     Skibinsky did not have the authority to issue the probation. She could only make

  the recommendation to HR. (Skibinsky Dep. Tr. Vol. 2, 36:15-37:3; 38:6-8; 38:16-21.)



                                                   18
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 19 of 28 PageID: 900




  Plaintiff’s Response: Agree. Note that Skibinsky gave partial, incomplete and false information

  to her Supervisors to make the case for adverse employment actions against Plaintiff.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by asserting that

  “Skibinsky gave partial, incomplete and false information to her Supervisors to make the case for

  adverse employment actions against Plaintiff.” However, Plaintiff failed to cite evidence

  supporting her assertion and, thus, failed to properly show that this fact is in dispute. See Local

  Civ. Rule 56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests that the

  Court strike and disregard Plaintiff’s alleged dispute.



         65.     On July 15, 2016, Plaintiff notified Liberty Mutual’s HR Support Center that her

  maternity leave would begin on August 8, 2016. (Pl. Dep. Tr., 438:5-439:7; Rygiel-Boyd Cert.,

  Exh. 24.)

  Plaintiff’s Response: Agree. Plaintiff, however, because of medical complications, Plaintiff’s saw

  her doctor on the night of the 27 July 2016 and he put her out of work as of 28 July 2016

  (Thompson, P442, L15-19).

  Liberty Mutual’s Rebuttal: Plaintiff’s attempt to qualify her agreement to Fact No. 65 is

  meaningless. As Plaintiff admitted in response to Fact Nos. 66 and 68 below, she never gave

  Liberty Mutual the medical note dated July 27, 2016 until two days later on July 29, 2016.



         66.     On July 27, 2016, Plaintiff’s doctor gave her a medical note placing her on

  maternity leave effective July 28, 2016, but Plaintiff never provided the updated accommodation

  request and supporting medical document to Liberty Mutual until July 29, 2016, two days after

  Plaintiff’s 30 day probationary period ended. (Pl. Dep. Tr., 455:15-21; 465:23-24.)



                                                   19
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 20 of 28 PageID: 901




  Plaintiff’s Response: Agree. Note Plaintiff did not have a chance to give it to Skibinsky, she

  started having cramps, called her doctor and informed her Supervisor that she needed to leave

  immediately. (Thompson, P442, L10 – P446, L19).

  Liberty Mutual’s Rebuttal: Plaintiff incorrectly attempts to paint the picture that she

  immediately needed to leave work due to a medical issue. Before Plaintiff began to experience

  cramps, she attended the morning huddle meeting. She did not give the note to her Supervisor

  during the morning huddle meeting (Pl. Dep. Tr., 442:23-25) or after the huddle meeting ended

  (Id., 444:2-4). When the huddle meeting ended, she went back to her desk to work and handled an

  important telephone call with a customer. (Id., 444:5-18.) When the telephone call ended, she then

  walked to the conference room to meet with her Supervisor. (Id., 444:16-445:1.) It wasn’t until

  she went to the restroom that she started having cramps. (Id., 445:2-3.)



         69.     After Plaintiff’s probationary period expired, Skibinsky recommended that

  Plaintiff’s employment be terminated due to her continued performance issues. (Skibinsky Dep.

  Tr. Vol. 2, 40:12-25; 41:11-42:19; Rygiel-Boyd Cert., Exh. 25.)

  Plaintiff’s Response: Agree in part Skibinsky recommended Plaintiff’s employment be

  terminated before and at this time. Disagree there were continuing performance issues.

  Liberty Mutual’s Rebuttal: Plaintiff attempts to create an issue of material fact by disagreeing

  that “there were continuing performance issues.” However, Plaintiff failed to cite evidence

  supporting her assertion and, thus, failed to properly show that this fact is in dispute. See Local

  Civ. Rule 56.1; see also V.C., supra. Accordingly, Liberty Mutual respectfully requests that the

  Court strike and disregard Plaintiff’s alleged dispute.




                                                   20
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 21 of 28 PageID: 902




         71.     In considering that recommendation, DeBellis reviewed Plaintiff’s performance

  reviews and disciplinary notices. (DeBellis Dep. Tr., 52:2-7; 73:18-74:10; 117:2-13; Rygiel-Boyd

  Cert., Exh. 25.)

  Plaintiff’s Response: Disagree. DeBellis testified she did not review Plaintiff’s entire Personnel

  file and was not aware of Mr. Polk’s involvement in the investigation, that Ms. Skibinsky was the

  subject of the complaints and was the one who recommended Plaintiff’s termination. (DeBellis,

  P74, L 11 – P76, L6).

  Liberty Mutual’s Rebuttal: The cited portion of DeBellis’ deposition testimony does not support

  Plaintiff’s denial of the fact that DeBellis reviewed Plaintiff’s performance reviews and

  disciplinary notices while considering the recommendation to terminate Plaintiff’s employment.

  In fact, the cited portion further shows that DeBellis made her decision based solely upon

  Plaintiff’s performance:

                 When I reviewed the recommendation and prior to the actual day of
                 decision to agree, it was purely based on performance that was
                 provided, information provided to me and prior discussions with
                 Michelle Skibinsky. I believe I had conversations with Kerryanne
                 Holliss. My recall is that I was involved in discussions with Michael
                 Polk and others about Laytoya’s overall performance.

  (DeBellis Dep. Tr., 75:14-22.)



         80.     DeBellis, along with Tressa Schnippel, was calling Plaintiff to advise her of the

  Company’s termination decision since DeBellis did not meet with Plaintiff on July 28. (DeBellis

  Dep. Tr., 54:4-55:6; 114:7-115:11.)

  Plaintiff’s Response: Unaware. Note Plaintiff was on disability leave beginning A.M. on 29 July

  2016 (Thompson, P475, L2-7).




                                                  21
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 22 of 28 PageID: 903




  Liberty Mutual’s Rebuttal: As Plaintiff admitted in response to Fact Nos. 66 and 68 below, she

  never gave Liberty Mutual the medical note dated July 27, 2016 placing her on maternity leave

  effective July 28, 2016 until two days later on July 29, 2016. Plaintiff cites no evidence that either

  DeBellis or Schnippel were aware of this new starting date when they called her to notify her of

  the termination decision. Moreover, because Plaintiff failed to either admit or deny this fact, it

  must be deemed undisputed. See L. Civ. R. 56.1 (“any material fact not disputed shall be deemed

  undisputed for purposes of the summary judgment motion.”)



           83.   Liberty Mutual sent a termination letter via FedEx overnight mail on August 1,

  2016. (Rygiel-Boyd Cert., Exh. 28.)

  Plaintiff’s Response: Unaware. Plaintiff did not receive it (Thompson. P467, L2-7; P468, L2-4).

  Liberty Mutual’s Rebuttal: Because Plaintiff failed to either admit or deny this fact, it must be

  deemed undisputed. See L. Civ. R. 56.1 (“any material fact not disputed shall be deemed

  undisputed for purposes of the summary judgment motion.”)



           84.   Liberty Mutual’s termination letter was delivered the next day on August 2, 2016

  at 9:50 a.m. when FedEx left it at the front door to Plaintiff’s house. (Pl. Dep. Tr., 485:14-18;

  Rygiel-Boyd Cert., Exh. 29.)

  Plaintiff’s Response: Unaware. Plaintiff did not receive it then (Thompson. P467, L2-7; P468,

  L2-4).

  Liberty Mutual’s Rebuttal: Because Plaintiff failed to either admit or deny this fact, it must be

  deemed undisputed. See L. Civ. R. 56.1 (“any material fact not disputed shall be deemed

  undisputed for purposes of the summary judgment motion.”)



                                                   22
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 23 of 28 PageID: 904




         85.     Plaintiff did not receive the letter until a week after it was delivered because she

  shares the front door with another apartment in her building. (Pl. Dep. Tr., 467:2-469:24; 472:8-

  18.)

  Plaintiff’s Response: Agree. Plaintiff did not receive formal notification of the termination of her

  employment until on or about 8 August 2016 (Thompson. P472, L15-22).

  Liberty Mutual’s Rebuttal: While Plaintiff admits that she did not receive the termination letter

  until a week after it was delivered, the cited portion off Plaintiff’s deposition testimony further

  reveals that she may have received an email notification:

                 Q:      Okay. And it was your testimony that you received this
                         document approximately a week maybe, at least after it’s
                         dated?

                 A:      Yes. I – I – I am not sure if I got an email of this prior to
                         getting the physical.

  (Pl. Dep. Tr., 472:15-19.)




                                                  23
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 24 of 28 PageID: 905




                LIBERTY MUTUAL’S RESPONSE TO PLAINTIFF’S
          SUPPLEMENTAL STATEMENT OF DISUPUTED MATERIAL FACTS

         Plaintiff purports to submit a supplemental statement of material facts as permitted under

  Local Civil Rule 56.1. However, Plaintiff submitted nothing more than a series of questions, which

  Liberty Mutual is not required to answer. To the extent any fact can be gleaned from Plaintiff’s

  questions, Liberty Mutual will admit or deny that fact as required under the local rule.



         1.      Where is Defendant’s detailed reference to Plaintiff’s 16 September 2014 Rebuttal

  to her 2014 Performance Evaluation which complained of disability discrimination? (Exhibit F)

  Liberty Mutual’s Response: Plaintiff completely ignores Liberty Mutual’s Fact No. 26, in which

  Liberty Mutual states: on September 16, 2014, Plaintiff submitted a rebuttal to the Written

  Warning issued to her on August 13, 2014. Plaintiff admitted this fact. However, a review of the

  Rebuttal (attached as Plaintiff’s Exhibit F and Defendant’s Exhibit 9) shows that Plaintiff’s

  contention that she complained of disability discrimination is false. Nowhere in her Rebuttal does

  she complain about or even refer to complaints of discrimination and/or harassment. Rather,

  Plaintiff expressed her disagreement with the Company’s decision to place her on a written

  warning due to job performance issues.



         2.      Where is Defendant’s reference to Plaintiff’s formal complaint against Ms. Holt

  dated 16 September 2014 for harassment and disability discrimination. (Exhibit G)

  Liberty Mutual’s Response: Plaintiff completely ignores Liberty Mutual’s Fact No. 33, in which

  Liberty Mutual states: Plaintiff submitted an internal complaint to HR alleging that Holt

  discriminated against her. Plaintiff admitted this fact. However, this Complaint is immaterial to

  her retaliation claim in this lawsuit, as she did not complain of pregnancy discrimination. As

                                                  24
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 25 of 28 PageID: 906




  alleged in the Complaint, Plaintiff’s retaliation claim is based upon her alleged complaints related

  to her pregnancy and her alleged disability as a result of her pregnancy.



         3.      Where is Defendant’s reference to Plaintiff’s formal complaint against Ms.

  Skibinsky dated 25 January 2016 for harassment and discrimination which complained of

  harassment, and discrimination, hostile work environment and bullying? (Exhibit K)

  Liberty Mutual’s Response: Plaintiff completely ignores Liberty Mutual’s Fact No. 48, in which

  Liberty Mutual states: Plaintiff submitted a complaint to HR on January 25, 2016 alleging that

  Skibinsky discriminated and harassed. Plaintiff admitted this fact. However, this Complaint is

  immaterial to her retaliation claim in this lawsuit, as she did not complain of pregnancy

  discrimination. As alleged in the Complaint, Plaintiff’s retaliation claim is based upon her alleged

  complaints related to her pregnancy and her alleged disability as a result of her pregnancy.



         4.      Where is Defendant’s reference to Plaintiff filing an EEOC Complaint on 9 May

  2016 against Defendant which complained of harassment, disability discrimination and stress?

  (Exhibit J)

  Liberty Mutual’s Response: Liberty Mutual admits that Plaintiff filed a Charge of Discrimination

  with the U.S. Equal Employment Opportunity Commission on May 9, 2016 and included it as an

  exhibit to its motion as Exhibit 36. Notwithstanding, this Charge is immaterial to her retaliation

  claim in this lawsuit as she did not complain of pregnancy discrimination. As alleged in the

  Complaint, Plaintiff’s retaliation claim is based upon her alleged complaints related to her

  pregnancy and her alleged disability as a result of her pregnancy.




                                                  25
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 26 of 28 PageID: 907




         5.      Where is Defendant’s reference to the emails dated 13 July 2016 and its 25 July

  2016 which foreshadowed the termination of Plaintiff’s employment as its goal before it was

  communicated? (Exhibits L and N)

  Liberty Mutual’s Response: Liberty Mutual admits that Skibinsky sent an email to Tressa

  Schnippel regarding Plaintiff’s “lack of responsiveness to coaching/feedback” while she was

  Plaintiff was on probation. (Plaintiff’s Exhibit L.) It should not be surprising that termination was

  a possible result of Plaintiff’s probation. The probation notice given to Plaintiff on June 27, 2016

  explicitly states that termination was a possible outcome:

                 If, at the end of this probationary period, your performance has not
                 improved consistently to an acceptable level, further action may be
                 taken, including termination of employment. If at any time during
                 this probationary period your performance deteriorates and/or you
                 demonstrate significant performance failures, further action may be
                 taken prior to the end of the probationary period, up to and including
                 termination from employment with or without further notice or
                 opportunity for correction. If after successful completion of this
                 probationary period, your performance deteriorates in the future,
                 further job action may be taken up to and including immediate
                 termination.

  (Defendant’s Exhibit 23) (emphasis added.)

         Further, Liberty Mutual admits that Schnippel sent an email to Skibinsky on July 25, 2016,

  asking her for a status update on Plaintiff’s performance because the probationary period was

  ending. Specifically, Schnippel asked Skinbinsky:

                 At this point, can you verify whether [Plaintiff] has:
                 • Successfully completed probation
                 • Improved but not to the level needed so therefore we need to
                     extend probation
                 • Has not successfully completed the expectations of the probation
                     and therefore recommending termination

  (Plaintiff’s Exhibit N.)




                                                   26
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 27 of 28 PageID: 908




         6.      Significantly, Ms. DeBellis, who had the authority to actually terminate Plaintiff’s

  employment, was unclear when she was aware of formal complaints by Plaintiff against Ms. Holt

  and then Ms. Skibinsky, and what impact this had on the decision making process when authorizing

  the firing of Plaintiff (DeBellis, P74, L14 – P75, L-9). She testified that she was “informed by

  counsel” and it was reasonable to conclude counsel was not involved before litigation and so she

  did not know that information during the relevant time.

  Liberty Mutual’s Response: Liberty Mutual admits that Ms. DeBellis had no knowledge of

  Plaintiff’s complaints when she made the decision to terminate Plaintiff based on her performance

  issues. Plaintiff’s admitted statement further support’s a finding that Ms. DeBellis’ termination

  decision was not retaliation.



         7.      Where is Defendant’s reference to the email dated 28 July 2016 regarding what was

  to be said at the exit interview, and noting that if Plaintiff brought up that her leave of absence for

  short-term disability (STD) had begun, the termination was not to be communicated at that time?

  (Exhibit O)

  Liberty Mutual’s Response: A review of the Exhibit O shows that it is clearly not an exit

  interview, but rather a series of talking points prepared for DeBellis’ termination meeting with

  Plaintiff. However, Liberty Mutual denies that DeBellis ever had this discussion with Plaintiff.

  First, Plaintiff abruptly left work when DeBellis tried to meet with her on July 28, 2016 as detailed

  above in Fact Nos. 74-78. Then, the call allegedly dropped when DeBellis called her the following

  day on July 29, 2016 and Plaintiff did not return the call as detailed above in Fact Nos. 79-82.




                                                    27
Case 2:18-cv-06092-MCA-JAD Document 53-2 Filed 09/03/20 Page 28 of 28 PageID: 909




                                                 Respectfully submitted,
                                                 OGLETREE, DEAKINS, NASH,
                                                 SMOAK & STEWART, P.C.
                                                 Attorneys for Defendant

                                                  /s/ Steven J. Luckner
                                                 Steven J. Luckner, Esq.
                                                 Jennifer Rygiel-Boyd, Esq.
  Dated: August 31, 2020




                                       28
